DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9, “degrees and two hundred seventy-five degrees, and; and” should read – degrees and two hundred seventy-five degrees; and-- . 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 recites the limitation "build platform conveyor" in line 5 and “a build platform conveyor defining a continuous workflow path.” It is unclear if the reference “ a build platform conveyor” is referring to the same conveyor, 
	Claim 21 recites “wherein said at least one recoating device further comprises a second recoating device.” Claim 1, from which claim 21 depends on, recites “a second recoating device.” It is unclear if the “a second recoating device” is referring to the same “second recoating device” of claim 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. These claim limitations include (1) particle delivery device; (2) recoating device; and (3) consolidation device, as recited in claims 1 and 9.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Based on the disclosure, the following interpretations are made:
“Particle delivery device” will be interpreted as a hopper, screw-type feeder, telescoping guide tube, a nozzle, or fixed orifice funnel [0045];
“Recoating device” is interpreted as a rigid blade [0044]; and
“Consolidation device” is interpreted as a laser device, a pair of scanning motors, a pair of scanning mirrors, and a scanning lens [0028].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 5-7, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Russell (US 7,291,002) in view of Thorson (PG-PUB 2017/0190112) and Brezoczky (PG-PUB 2018/0111319). 
Regarding claim 1, Russell teaches an additive manufacturing system defining a first, longitudinal direction, a second, transverse direction, and a third, vertical direction, the three directions orthogonal to each other, said additive manufacturing system comprising:

at least one workstation spaced apart from the build platform along the third direction and fixed in a position in an XY-plane so that the build platform moves relative to the at least one workstation in the XY-plane, wherein at least one of said build platform and said at least one workstation is configured to move along the third direction, said at least one workstation comprising:
at least one particle delivery device configured to deposit particles on said build platform (Col 11, 42-58);
a first recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build platform to form a build layer on said build platform (Figure 5, item 22 and Col 7, Ln 9-19), said first recoating device defining a plane defining a first recoating device angle relative to a Z-direction and a second recoating device angle relative to an X-direction, wherein the first recoating device angle is an angle other than 90 degrees, and wherein the second recoating device angle is an angle other than 90 degrees relative to the continuous workflow path in a plane of the build platform (Figure 5, item 22 and Col 7, Ln 52-66); and
		print head carriers including multiple jets for depositing binder (Col 8, Ln 44-55). 

Russell does not teach (1) a first recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build platform to form a build layer on said build platform, said first recoating device defining a plane defining a first recoating device angle relative to a Z-direction, wherein the first recoating device angle is an angle other than 90 degrees and 

As to (1), Thorson teaches a system for selective laser fusing of a 3D part, comprising [0015]-[0016], [0020]: 
	a build platform configured to rotate about a build platform axis [0015]-[0016];
	at least one workstation spaced apart from the build platform, wherein said build platform and said at least one workstation is configured to move along the third direction and fixed in a position in an XY-plane so that build platform moves relative to the at least one workstation in the XY-plane ([0018] and [0040]), said at least one work station comprising:
	a first recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build platform to form a build layer on said build platform (Figure 2, item 110, first press and [0026]), 
a second recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build platform to form a build layer on said build platform (Figure 2, item 22, second press and [0030]);
wherein the recoating device comprises a blade, roller, or the like [0026], 
	at least one consolidation device configured to consolidate at least a portion of the build layer (Figure 2, item 112, laser). 

	Both Russell and Thorson teaches a powder-based additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the binder jets for curing the printed particle of Russell with the consolidation device (i.e., laser) of Thorson, a functionally equivalent curing mechanism for powder-based additive manufacturing. 


Both Russell, Thorson, and Brezoczky teach a powder-based printing apparatus comprising a rotatable platform. It would have been obvious to one of ordinary skill in the art to substitute a single recoating device of Russell with two recoating devices of Thorson, a functionally equivalent recoating device. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the blade of Russell in view of Thorson with the tilted blade of Brezoczky, a functionally equivalent recoating device. 

Regarding claim 5, Russell in view of Thorson and Brezoczky teaches the system as applied to claim 1, wherein said at least one particle delivery device comprises at least one of a  vibrating channel dispenser, screw dispenser,  and conveyor dispenser (Russell, Col 12, 1-19 and Col 49-58). 

Regarding claim 6, Russell in view of Thorson and Brezoczky teaches the process as applied to claim 1, wherein said at least one particle delivery device comprises a supply duct connected to a flexible hose, wherein the flexible hose would inherently have a symmetric circular nozzle (Col 11, 42-58). 

Regarding claim 7, Russell in view of Thorson and Brezoczky teaches the system as applied to claim 1, wherein said first recoating device comprises at least one of a hard blade recoating device (Russell, Figure 4 and Col 6, Ln 9-19). 

	Regarding claim 21, Russell in view of Thorson and Brezoczky teaches the system as applied to claim 1, wherein the at least one recoating device comprises said second recoating device defining a plane oriented at an angle other than 90 degrees relative to the continuous workflow path in the plane of the build platform (Brezoczky, Figure 23A-23D, [0242] and [0365]). 


Regarding claim 22, Russell in view of Thorson and Brezoczky teaches the system as applied to claim 1, wherein said at least one delivery device comprises a nozzle configured to control a flow of particles (Russell, Col 11, 42-58), wherein said nozzle is capable of distributing particles at the radially inner portion. 

Regarding claim 23, Russell in view of Thorson and Brezoczky teaches the system as applied to claim 1, wherein said particle delivery device comprises a particle hopper and a screw-type feeder (Col 11, Ln 54-61 and Col 11, Ln 66-Col 12, Ln 12).

Claim 9-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Russell (US 7,291,002) in view of Thorson (PG-PUB 2017/0190112) and Ooba (US 10,099,428).  
Regarding claim 9, Russell teaches an additive manufacturing system defining a first, longitudinal direction, a second, transverse direction, and a third, vertical direction, the three directions orthogonal to each other, said additive manufacturing system comprising:
a build platform configured as a circular disc defining a central, open portion (Col 7, Ln 62- Col 8, Ln 6), said build platform defining a continuous workflow path, said build platform configured to rotate about a build platform axis (Figure 1-3 and Col 6, Ln 44-55), wherein said build platform defines a platform plane oriented at the third angle relative to the third direction, wherein the third angle is at a 90 degree angle (i.e., between approximately eighty-five degrees and two hundred seventy-five degrees) or at a tilt of 1 degree to about 15 degrees (Col 6, Ln 38-43), and; 

at least one particle delivery device configured to deposit particles on said build
platform;
at least one recoating device configured to distribute the deposited particles from
a radially inner portion of said build platform to a radially outer portion of said build
platform to form a build layer on said at least one build platform (Figure 5, item 22 and Col 7, Ln 9-19), said at least one recoating device defining a plane oriented at a first angle relative to the third direction degrees (Figure 5, item 22 and Col 7, Ln 52-66),
and at a second angle relative to the first direction due to the rotation of the recoating device along the build platform axis (Figure 4, item 22 and Col 6, Ln 19-24); and
	print head carriers including multiple jets for depositing binder (Col 8, Ln 44-55). 

Russell does not teach (1) at least one consolidation device configured to consolidate at least a portion of the build layer and (2) a build conveyor defining a continuous path. 

As to (1), Thorson teaches a system for selective laser fusing of a 3D part, comprising [0015]-[0016], [0020]: 
	a build platform configured to rotate about a build platform axis [0015]-[0016];
	at least one workstation spaced apart from the build platform, wherein said build platform and said at least one workstation is configured to move along the third direction and fixed in a position in an XY-plane so that build platform moves relative to the at least one workstation in the XY-plane ([0018] and [0040]), said at least one work station comprising:
	a first recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build 
a second recoating device configured to distribute the deposited particles from a radially inner portion of said build platform to a radially outer portion of said build platform to form a build layer on said build platform (Figure 2, item 22, second press and [0030]);
wherein the recoating device comprises a blade, roller, or the like [0026], 
	at least one consolidation device configured to consolidate at least a portion of the build layer (Figure 2, item 112, laser). 

	Both Russell and Thorson teaches a powder-based additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the binder jets for curing the printed particle of Russell with the consolidation device (i.e., laser) of Thorson, a functionally equivalent curing mechanism for powder-based additive manufacturing. 

	As to (2), Ooba teaches a three-dimensional fabricating apparatus (Abstract) for powder-based additive manufacturing, the apparatus comprises an embodiment utilizing a build conveyor (Figure 13 and 15) or an embodiment utilizing a rotary table (Figure 17).  

Both Russell and Ooba teach a powder-based printing apparatus comprising a rotatable platform. It would have been obvious to one of ordinary skill in the art to substitute the rotary table of Russell with a build conveyor of Ooba, a functionally equivalent rotary build platform. 

Regarding claim 10, Russell in view of Thorson and Ooba teaches the system as applied to claim 9, wherein said at least one workstation is configured to move along the third direction (Russell, Figure 4 and Col 2, Ln 16-29 and Ooba, Figure 15), and wherein said build platform is stationary with respect to the third direction (Russell, Col 7, Ln 20-37 and Ooba, Figure 15). 

Regarding claim 11, Russell in view of Thorson and Ooba teaches the system as applied to claim 9, wherein the continuous workflow path is one of elliptical (Russell, Figure 15). 

Regarding claim 12, Russell in view of Thorson and Ooba teaches the system as applied to claim 9, wherein said at least one particle delivery device comprises at least one of a  vibrating channel dispenser, screw dispenser,  and conveyor dispenser (Russell, Col 12, 1-19 and Col 49-58). 

Regarding claim 13, Russell in view of Thorson and Ooba teaches the process as applied to claim 9, wherein said at least one particle delivery device comprises a supply duct connected to a flexible hose, wherein the flexible hose would inherently have a symmetric circular nozzle (Russell, Col 11, 42-58). 

Regarding claim 14, Russell in view of Thorson and Ooba teaches the system as applied to claim 9, wherein said first recoating device comprises at least one of a hard blade recoating device (Russell, Figure 4 and Col 6, Ln 9-19). 

Regarding claim 24, Russell in view of Thorson and Ooba teaches the system as applied to claim 9, wherein said particle delivery device comprises a particle hopper and a screw-type feeder (Russell, Col 11, Ln 54-61 and Col 11, Ln 66-Col 12, Ln 12).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745